Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 6 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest checking at least one of segment boot flags in a storage of the multi-mode IoT device in response to the booting operation, wherein the storage comprises a plurality of first segments, the plurality of first segments respectively having communication mode boot codes for respective communication modes stored therein and containing the segment boot flags, and when set to be invalid, indicate that the corresponding first segment is an unbootable segment; running a communication mode boot code in a first segment corresponding to the valid segment boot flag, to cause the multi-mode IoT device/RF transceiver to work in a communication mode corresponding to the first segment.
It is noted that the prior art of record shows controlling boot ROM by the state of boot flags (Isberg et al, US 20200073452).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1 and 6.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467